Case: 5:18-cv-00495-CHB-MAS Doc #: 48 Filed: 03/16/21 Page: 1 of 2 - Page ID#: 414




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF KENTUCKY
                                     CENTRAL DIVISION
                                        LEXINGTON

   ANDRE PENDERMON                                  )
                                                    )
          Plaintiff,                                )
                                                    )
   v.                                               )         NO. 5:18-CV-495-CHB-MAS
                                                    )
   TAMI HOUNSHELL,                                  )                     ORDER
        AKA NURSE TAMMY                             )
                                                    )
          Defendant.                                )
                                                    )
                                                    )

                                      *** *** *** ***
         Plaintiff Andre Pendermon (“Pendermon”) has filed a Motion to Add to Case [DE 45] in

 which he “asks the Court to add Surgical Pathology Report to the Civil Action Case above.

 Plaintiff also asks the Court to provide deffendant [sic] with a copy of the Surgical Pathology

 Report.” [DE 45 at Page ID # 408]. Pendermon attached a medical report from Lexington Clinic

 with the title “Surgical Pathology Report” as Exhibit 1 to his motion. [DE 45-1].

         The Court cannot discern the exact nature of Pendermon’s request for relief. To the extent

 Pendermon is moving for leave to amend his Complaint to add either a claim or a defendant, his

 motion must be denied for failure to conform to Fed. R. Civ. P. 15(a)(2) (“a party may amend its

 pleading only with the opposing party's written consent or the court's leave.”). To the extent

 Pendermon is notifying the Court that Exhibit 1 to his motion will be an exhibit at trial or is

 otherwise providing discovery to the defendant, the Court must deny his motion as moot because

 it does not request any relief.

         For these reasons, Pendermon’s Motion to Add to Case [DE 45] is DENIED. If Pendermon

 seeks other relief from the Court, he may file a motion so requesting.
Case: 5:18-cv-00495-CHB-MAS Doc #: 48 Filed: 03/16/21 Page: 2 of 2 - Page ID#: 415




       Entered this 16th day of March, 2021.




                                               2
